Citation Nr: 1511054	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for  service connection for a left knee condition.

2.  Entitlement to an increased rating for bulging discs with herniated nucleus pulposus of the lumbar spine, currently evaluated as 20 percent disabling.
 
3.  Entitlement to a rating in excess of 10 percent for osteochondroma of the right knee, prior to March 4, 2009.
 
4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee, prior to March 4, 2009.

5.  Entitlement to a rating in excess of 60 percent for right total knee arthroplasty, from May 1, 2010.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1976 to April 1978.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a May 2009 rating decision, the RO discontinued the evaluations assigned for the Veteran's service-connected osteoarthritis and osteochondroma of the right knee, effective March 3, 2009, and assigned a 30 percent rating for right total knee arthroplasty, effective March 4, 2009.  The RO increased the rating to 60 percent in a November 2011 rating decision, effective May 1, 2010.  The Board notes a schedular 100 percent rating for the right knee arthroplasty was in effect from March 4, 2009, through April 30, 2010.  Additionally, a June 2010 administrative decision by the RO denied service connection for a left knee condition, in part, on the basis that the Veteran failed to submit any new and material evidence regarding his left knee condition as requested in a March 2010 letter to the Veteran.  

With respect to the increased rating claims, the Veteran testified at a February 2010 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in December 2012, when it was remanded for further development.   It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of new and material evidence to reopen a claim of service connection for a left knee condition, an increased rating for bulging discs with herniated nucleus pulposus of the lumbar spine, an increased rating for right total knee arthoplasty, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period before March 4, 2009, the Veteran's osteochondroma of the right knee most closely manifested moderate subluxation or lateral instability. 

2.  For the period before March 4, 2009, the Veteran's osteoarthritis of the right knee manifested painful motion with decreased range of motion, at worst, to 90 degrees in flexion and to 0 degrees in extension.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2009, the criteria for an increased evaluation of 20 percent, but no greater, for osteochondroma of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5015-5257 (2014).

2.  Prior to March 4, 2009, the criteria for an increased evaluation in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A July 2007 letter, which was provided to the Veteran prior to the initial adjudication of his present claim in February 2008, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating their claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and any private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's Social Security Administration records have also been obtained.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

A VA examination was conducted in August 2007.  The examiner made all required clinical findings and discussed the functional impact of the Veteran's right knee disability on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, in the instant appeal, evidence from one year prior to the Veteran's submission of his claim received on February 9, 2007 will be considered.

In a July 1997 opinion, the VA General Counsel concluded that a claimant who had arthritis and instability of the knee may be rated separately under Diagnostic Codes (DCs) 5003 and 5257, and that evaluation of knee dysfunction under both of these codes would not amount to pyramiding under 38 C.F.R. 4.14.  However, it was noted that a separate rating must be based on additional disability.  Where a knee disorder is already rated under DC 5257, the veteran must also exhibit limitation of motion under DCs 5260 or 5261 in order to obtain the separate rating for arthritis.  VAOPGCPREC 23-97, July 1, 1997 (and as reiterated in VAOPGCPREC 9-98, August 14, 1998).  The Board notes that prior to March 4, 2009, the Veteran's service-connected right knee disability has been assigned separate ratings, as contemplated by the aforementioned VA General Counsel opinions.

For the period prior to March 4, 2009, the Veteran has been rated at 10 percent for osteochondroma of the right knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5015-5257.  The Veteran is also rated at 10 percent for osteoarthritis of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Disabilities rated under Diagnostic Code 5015 are to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5015.  The criteria under Diagnostic Code 5003 (degenerative arthritis) is discussed below.  The criteria under Diagnostic Code 5257 provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5010 instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.   

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  Diagnostic Code 5260 provides a noncompensable disability rating where flexion is limited to 60 degrees, a 10 percent disability rating where flexion is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, and 30 percent where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides a noncompensable disability rating where extension is limited to 5 degrees, 10 percent where extension is limited to 10 degrees, 20 percent where extension is limited to 15 degrees, 30 percent where extension is limited to 20 degrees, 40 percent where extension is limited to 30 degrees, and a maximum 50 percent where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The medical evidence includes VA treatment records from February 2006 which show the Veteran receiving treatment for knee pain.  It is noted that x-rays of the right knee demonstrated severe lateral compartment arthrosis with bone on bone.  May 2006 mental health records note the Veteran's continued complaints of knee pain.  There is no specific treatment for the right knee until April 2007, when the Veteran was seen for severe right knee pain.  It was noted that range of motion created a grinding in the knee with associated with marked pain, and that pain was too great to do a McMurray's test.  Range of motion was flexion to 90 degrees, and extension was limited to 10 degrees.  X-rays showed severe degenerative disease of the right knee with essentially complete loss of the lateral joint line of the right knee with marked hypertrophic spurring on the AP and on the lateral.  Spurring beneath the patella and posterior femoral condyles was also noted.  

Additional VA treatment records in the Virtual VA system showed that in October 2007, the Veteran was desiring to proceed with a total right knee replacement.  He had significant crepitation in the right knee, and x-rays demonstrated complete loss of the lateral joint line.  In November 2007, the Veteran reported sharp, aching pain in the right knee, which was made worse by standing and walking, and affected his activity, sleep, and mood.  VA treatment records from March 2008 show that the Veteran was seen for ongoing discomfort with his right knee.  The right knee was tender over the lateral joint line, there was a slight valgus deformity of the knee with a mild effusion.  There was no gross collateral or cruciate instability, but positive patellar compression.  Lachman's and drawer test were negative.  McMurray's and external rotation produced pain over the lateral compartment.  Range of motion was 0 to 120 degrees.  Sensory and motor exam were normal.  In April 2008, the Veteran stated his knee pain had somewhat improved.  Range of motion was 0 to 100 degrees, with minimal tenderness over the lateral joint line.   McMurray's and external rotation produced mild pain over the lateral compartment.  There was no collateral or cruciate instability with negative patellar compression.  Lachman's and drawer test were negative.  At a May 2008 appointment, there was full range of motion mild tenderness medially, and no gross instability.  Some minimal effusion was present.  The Veteran presented with similar symptoms in August 2008.  In January 2009, the Veteran had continued pain in his right knee, aching in nature, made worse by standing and walking.  The pain affected his activity, sleep, and mood.
  
A VA examination was conducted in August 2007.  The Veteran reported weakness, incoordination, decreased speed of joint motion, swelling, giving way, locking, and pain.  No dislocation or subluxation was reported.  He also reported flare-ups as often every two to three weeks, lasting one to two days and severe in nature.  Flare-ups were precipitated by cold weather and overuse. The Veteran also stated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  Assistive devices included a cane and a brace, which were always used.  Physical examination revealed an antalgic gait,  bony joint enlargement, crepitus, tenderness, painful movement, weakness, guarding of movement.  Veteran also reported numbness along the lateral line.  There was moderate pain and guarding with movement, and tenderness to palpation medial and lateral to distal patella.  There was no grinding or instability.  Range of motion testing showed flexion from 0 to 110 degrees, and normal extension.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion. There was no joint ankylosis.  The Veteran was not employed, and it was noted that his right knee prevented the Veteran from engaging in sports, caused severe effects on exercise, moderate effects on chores, and mild effects on shopping, recreation, traveling, and driving.  A right lower extremity scar was noted, measuring 24.5 cm x 1 cm, with no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown.  

A January 2009 private treatment record noted that the Veteran complained of fairly significant pain in the right knee, and that the knee does give way with fair frequency. 

At his February 2010 Board hearing, the Veteran stated that his right knee disability caused dull and sharp pain, swelling, and burning.  He also stated that his right knee locks up and gives way, and he used a brace to maintain stability.  

After a careful review of the evidence, the Board finds that prior to March 4, 2009, the Veteran symptoms are more closely reflective of an evaluation of 20 percent for chrondromalcia of the right knee under Diagnostic Code 5257.  The VA treatment records noted symptoms such as grinding, spurring, loss of lateral joint line, and crepitation.  Although the August 2007 examiner found no grinding or instability, the Veteran did have an antalgic gait, crepitus, incoordination, weakness, and guarding of movement.  Furthermore, the Veteran has had subjective complaints of  right knee locking and giving way.  The evidence also demonstrates that the Veteran wore a brace and used a cane for stabilization.  Affording the Veteran the benefit of the doubt, based on these symptoms, the Board finds that a 20 percent evaluation is warranted.  A higher 30 percent evaluation under Diagnostic Code 5257 is not warranted because symptoms reflective of severe recurrent subluxation or instability has not been shown.  

However, the Board finds that prior to March 4, 2009, a rating in excess of 10 percent for the Veteran's osteoarthritis of the right knee condition is not warranted.  In this case, flexion was no greater than to 90 degrees.  The Board also finds that a separate rating is not warranted for limitation of extension of the right knee under Diagnostic Code 5261.  Although an April 2007 VA treatment record noted extension limited to 10 degrees, this finding is inconsistent with the majority of the evidence, which shows that the Veteran had full extension on multiple occasions.  Thus, the Board finds that this finding is outweighed by the evidence of record that consistently shows that a compensable level of limited extension has not been shown.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, higher ratings in excess of 10 percent for the Veteran's right knee are not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 10 percent evaluation.  Although the Veteran has pain on motion, he has not had any decrease in range of motion with repetitive testing.  While pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, weakness, etc. equate to limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  As stated above, the Veteran's overall symptoms throughout the appeal period have remained relatively consistent, and most reflective of a 10 percent disability rating.

In addition, no higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right and left knees, albeit with some limitation of motion, so it is clearly not ankylosed.  There are no reports or evidence of dislocated or removed semilunar cartilage.  As such, he cannot receive a higher rating under Diagnostic Code 5258 or 5259 for the right knee. 

The Board has also considered whether a separate evaluation is warranted for the Veteran's right ankle scar noted on the August 2007 VA examination.  However, a separate rating for the Veteran's scar is not warranted, as there is no evidence that the Veteran's scar was deep, caused limited motion, was 144 square inches (929 square cm.) or greater, or was unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

In sum, the Board finds that prior to March 4, 2009, chondromalacia of the right knee warrants an increased 20 percent rating under Diagnostic Code 5257.  The Board also finds that prior to March 4, 2009, a rating in excess of 10 percent for osteoarthritis of the right knee is not warranted.  Staged ratings are also not warranted in this case, as the evidence shows that the Veteran's symptoms have been relatively consistent throughout the appeal period.  38 C.F.R. § 4.71a; Hart, supra.  

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, there is no objective evidence, or allegation, suggesting that prior to March 4, 2009, the disability picture presented by the Veteran's right knee disability is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  The musculoskeletal rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the knees,  including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran primarily complains of pain, instability, and limitation of motion.  The Veteran has not described any exceptional or unusual features of his right knee disability.  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met in this case. 


ORDER

An increased evaluation of 20 percent, but no greater, for osteochondroma of the right knee, prior to March 4, 2009 is granted.
 
An evaluation in excess of 10 percent for osteoarthritis of the right knee, prior to March 4, 2009 is denied.


REMAND

Left knee condition

With regard to the Veteran's claim for service connection for a left knee condition, in the Veteran's November 2011 substantive appeal (VA Form 9), he requested an in-person (Travel Board) hearing to be held at the RO before a Veterans Law Judge (VLJ).  The record reflects that in November 2011 the RO attempted to confirm his request for a hearing, but then it was noted on the June 2014 Certification of Appeal that a Board hearing was already conducted.  However, the February 2010 hearing before the Board pertained only to the increased rating issues on appeal.  As the Veteran has not been afforded his requested hearing, nor is there any indication that he has withdrawn his request, a remand is necessary to afford the Veteran a hearing for the issue of whether new and material evidence has been presented to reopen a claim of service connection for a left knee condition.

Bulging discs with herniated nucleus pulposus of the lumbar spine

Regarding the Veteran's claim for an increased rating for his back disability, a VA examination was conducted in December 2013.  In the examination report, the examiner stated that the Veteran's back condition impacted his ability to work, but when asked to describe the impact of the back condition, the examiner stated "vet for back and knee conditions."  The Board therefore finds the examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's bulging discs with herniated nucleus pulposus of the lumbar spine.

Right total knee arthroplasty, from May 1, 2010

With respect to the Veteran's current right knee disability, a VA examination was also conducted in December 2013.  In the examination report, the examiner stated that the Veteran's knee condition impacted his ability to work, but when asked to describe the impact of the knee condition, the examiner only stated "the Veteran is on SSDI due to his knee condition."  The Board therefore finds this examination to also be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's right knee total arthoplasty, from May 1, 2010.

TDIU

With regard to the issue of TDIU, the Board finds that this claim is inextricably intertwined with the increased rating issues regarding the back and right knee total arthroplasty, as the resolution of those issues might have bearing upon the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU should be considered after the increased rating claims are reconsidered.  Also, when conducting the new VA examinations ordered above, the examiners should be also be requested to provide an opinion regarding the impact of the Veteran's back and right knee disabilities on his occupational functioning, and how they impact his ability to obtain and/or maintain substantially gainful employment.  

Finally, with respect to all issues, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the Salem VA Medical Center, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since February 2013.

2.  Schedule the Veteran for a hearing before a VLJ at the RO (Travel Board) for the issue of whether new and material evidence has been presented to reopen a claim of service connection for a left knee condition.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

3.  Schedule the Veteran for a VA back examination to determine the current severity and extent of the Veteran's bulging discs with herniated nucleus pulposus of the lumbar spine.  The examiner must review the claims folder in conjunction with the examination.  All required testing must be performed.  

The examiner must specifically comment on the impact of the Veteran's back disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability would preclude him from obtaining or maintaining gainful employment. A detailed rationale is required for the opinion provided.

4.  Schedule the Veteran for a VA joints examination to determine the current severity and extent of the Veteran's right total knee arthoplasty.  The examiner must review the claims folder in conjunction with the examination.  All required testing must be performed.  

The examiner must specifically comment on the impact of the Veteran's right knee disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability would preclude him from obtaining or maintaining gainful employment. A detailed rationale is required for the opinion provided.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


